

115 HR 6499 IH: Homeowners Disaster Preparation Act of 2018
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6499IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Mrs. Torres (for herself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to authorize the Administrator of the Small Business Administration
			 to issue loans to homeowners in areas at risk for disasters to carry out
			 pre-disaster mitigation activities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Homeowners Disaster Preparation Act of 2018. 2.Loan programThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)by redesignating section 47 as section 48; and (2)by inserting after section 46 the following new section:
				
					47.Homeowner Disaster Preparation
						(a)Loan program
 (1)LoansThe Administrator may issue a loan to an eligible homeowner for purpose of pre-disaster mitigation activities.
 (2)AmountNo loan issued under this section may exceed $10,000. (3)Interest rateThe Administrator shall set the interest rate of loans issued under this section at such rates as the Administrator determines, in the aggregate, are sufficient to cover—
 (A)the cost of such loans; and (B)the administrative costs of carrying out this section.
 (4)PriorityIn making a determination whether to issue a loan under this section, the Administrator shall prioritize loans that the Administrator determines will have the greatest effect on the protection of life and property.
							(5)Authorization of funds
 (A)Initial appropriationThere is authorized to be appropriated to the Administrator $100,000,000 to carry out this section. (B)Subsequent fundsAll funds collected under this section shall be deposited in an account solely for the purpose of carrying out this section. Such amounts shall be available to carry out such activities without need of further appropriation.
 (b)DefinitionsIn this section: (1)The term Administrator means the Administrator of the Small Business Administration.
 (2)The term cost shall have the meaning given the term under section 502 of the Congressional Budget Act of 1974. (3)The term eligible homeowner means an individual who—
 (A)owns a single- or multi-family home located in an area that the Administrator determines to be at risk for—
 (i)earthquakes; (ii)flooding;
 (iii)wildfires; (iv)landslides; or
 (v)tornadoes; and (B)does not, at the time of application for a loan under this section, have any outstanding loans under this section.
 (4)The term pre-disaster mitigation activities means— (A)home elevation;
 (B)purchasing a generator for an individual who, in the determination of the Administrator, requires the generator to address a critical medical need;
 (C)dry floodproofing; (D)construction of a residential safe room;
 (E)wildfire mitigation; (F)enhancements to strengthen a roof, window, or door to minimize potential wind damage; or
 (G)earthquake retrofitting.. 